United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 21, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60285
                             Summary Calendar


                         JUSTINE MPUYU MINENGU,

                                                               Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 512 757


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Justine Mpuyu Minengu petitions this court to review the

decision of the Board of Immigration Appeals (BIA) not to reopen

its proceedings denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

This court is without jurisdiction to review the BIA’s denial of

Minengu’s motion to reopen the proceedings because she has not

filed in this court a petition for review of that BIA decision.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Stone v. INS, 514 U.S. 386, 394 (1995); Karimian-Kaklaki v. INS,

997 F.2d 108, 111 (5th Cir. 1993); 8 U.S.C. § 1252(a)(1), (b)(1).

          To the extent that petitioner’s notice of appeal was

timely as to her appeal from the BIA’s denial of her asylum and

withholding of removal petitions on March 11, 2004, she has failed

sufficiently to brief those issues and has thus abandoned them.

FED. R. APP. P. 28(a)(9)(A); see Calderon-Ontiveros v. INS, 809 F.2d

1050, 1052 (5th Cir. 1986).

          Minengu’s petition for review is DENIED; the respondent’s

motion to summarily affirm is GRANTED; and respondent’s other

motions are DENIED as unnecessary.




                                 2